Exhibit 32.3 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Thomas J. Fernandes, Chief Financial Officer of GreenHaven Commodity Services, LLC, the Managing Owner of GreenHaven Continuous Commodity Index Fund (the “Fund”), hereby certifies pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Fund’s Annual Report on Form 10-K for the period ended December31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. /s/ Thomas J. Fernandes Thomas J. Fernandes Chief Financial Officer Date: February 28, 2012
